Citation Nr: 9913560	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include bronchitis, emphysema, and chronic obstructive 
pulmonary disease (COPD), claimed as a residual of exposure 
to mustard gas during service.

2.  Entitlement to service connection for hypertension and 
heart disease, claimed as  residuals of exposure to mustard 
gas during service.

3.  Entitlement to service connection for nose bleeds, 
claimed as a residual of exposure to mustard gas during 
service.

4.  Entitlement to service connection for sore raspy throat, 
claimed as a residual of exposure to mustard gas during 
service.

5.  Entitlement to service connection for diarrhea, claimed 
as a residual of exposure to mustard gas during service.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the disorders claimed by the veteran.  

The case was previously before the Board in May 1997, when it 
was remanded for examination of the veteran and development 
of mustard gas exposure information.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The Board notes that the issue involving "diarrhea" was 
previously stated as being one of whether new and material 
evidence had been submitted to reopen the claim.  Service 
connection on a direct basis for a gastrointestinal disorder, 
to include diarrhea, was denied in May 1962.  That decision 
is final.  However, in the present case the veteran is 
specifically asserting that his alleged diarrhea is the 
result of exposure to mustard gas during active service, 
which is a different legal basis for the claim.  As such, the 
Board has determined that the claim is more appropriately 
addressed as one of service connection.  

The Board also notes that the issue involving a lung disorder 
was previously stated as being service connection for 
bronchitis.  The Board has re-stated the issue more broadly 
as one of service connection for a lung disorder, to include 
bronchitis, emphysema, and chronic obstructive pulmonary 
disease (COPD), based on the findings of the most recent VA 
medical examination.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of exposure to 
mustard gas or Lewisite during service.

3.  There is no competent medical evidence of any symptoms, 
or disorders, of exposure to mustard gas or Lewisite during 
service.  

4.  The earliest medical reports dealing with any lung 
disorder are dated decades after service and do not relate 
the lung disorders to active service.  

5.  There is no competent medical evidence of any current 
nose bleeds or throat disorder.  

6.  There is no medical opinion, or other competent evidence 
linking hypertension, heart disease, and/or diarrhea to the 
veteran's active military service, or to mustard gas exposure 
during service.  

7.  The veteran does not have a lung disorder as a result of 
disease or injury during his active military service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service as a residual of alleged mustard gas 
exposure.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).  

2  The appellant has not presented a well grounded claims for 
service connection for hypertension, heart disease, nose 
bleeds, sore throat, and diarrhea as residuals of exposure to 
mustard gas during service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran claims that during service in 1944, when he was 
stationed at Camp Claiborne, Louisiana, he was subjected to  
mustard gas exposure.  Specifically he asserts that he took 
part in secret tests.  He states that during these tests he 
was ordered to remove his gas mask.  He avers that as a 
result of this exposure he has: a lung disorder, 
hypertension, heart disease, nose bleeds, a sore throat, and 
diarrhea.  

A.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1998).

B.  Well Grounded Claims

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified 38 C.F.R. § 3.316 then all the veteran 
needs to do is assert that he was exposed to mustard gas for 
his claim to be well grounded.  This is exactly what has been 
done in the present case with respect to the veteran's claim 
for service connection for a lung disorder.  As such, the 
Board must find that the veteran has submitted a well 
grounded claim for service connection for a lung disorder 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Pearlman v. West, 11 Vet. App. 443 (1998).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  With respect to the other 
issues on appeal the Board will address each in the analysis 
section below.  

II.  Evidence

A.  Medical Evidence

The RO has obtained the veteran's service medical records 
which appear to be complete.  There is no indication in any 
of the service medical records that the veteran was exposed 
to mustard gas or involved in any mustard gas tests.  A 
single service medical record dated January 1946 indicates 
that the veteran had upper respiratory complaints for 
approximately one month.  The veteran described his symptoms 
as a "cold" and the diagnosis was rhinitis.  In March 1946 
a separation examination of the veteran was conducted.  A 
chest x-ray was conducted and was normal.  Examination of the 
lungs, cardiovascular system, ears, nose, and throat were 
normal with no abnormalities noted by the examining 
physician.  

In March 1962, 16 years after the veteran separated from 
service,  a VA examination of the veteran was conducted.  No 
lung or cardiovascular abnormalities were noted.  

In April 1981, a letter was received from Ronald Cathcart, 
M.D., a private physician.  The letter stated that in April 
1981 the veteran was admitted for inpatient medical treatment 
because of "hematuria, abdominal pain, weight loss, and 
headaches.  He also had chronic nosebleeds and high blood 
pressure."  The letter indicated no etiology for any of 
these abnormalities.  The letter included a diagnosis of 
diverticulosis.  Medical treatment records dated in 1981 were 
submitted and reveal diagnoses of hypertension and 
hypertensive cardiovascular disease.  Specifically, an April 
1981 records also indicates the presence of nose bleeding.  

In June 1981 another VA examination of the veteran was 
conducted.  Examination of the veteran's nose, sinuses, 
mouth, and throat was negative.  The veteran gave a history 
of hypertension and the veteran's blood pressure was 160/100.  
On examination of the respiratory system the veteran gave a 
history of frequent cough and bronchitis.  Examination 
revealed "a few rhonchi and expiratory wheezes bilaterally, 
posteriorly." The veteran also gave a history of abdominal 
pain and diverticulosis.  However, bowel movements at the 
present time were noted to be "regular."  The diagnosis 
included hypertension, atherosclerotic heart disease, and 
chronic bronchitis.  

In September 1985 W. H. Fergus, M.D., a private physician, 
submitted a letter.  The physician indicated that the veteran 
had a history of hypertension, angina, and a myocardial 
infarction in 1981.  This letter indicated no etiology for 
these disorders.  Dr. Fergus submitted additional letters in 
1988 and 1991.  These letters all state essentially the same 
conclusions, that the veteran suffers from hypertension and 
heart disease.  None of these letters in any way relates 
these disorders to the veteran's military service or to 
alleged mustard gas exposure.  

VA treatment records from an outpatient clinic were obtained.  
Most of these records reveal treatment for disorders 
unrelated to the issues on appeal.  However, in May 1986 a VA 
chest x-ray of the veteran was conducted.  The radiology 
report reveals "no evidence for an acute lung disease."  

In July 1997 the most recent VA examination of the veteran 
was conducted.  The veteran reported coughing, shortness of 
breath, and wheezing.  He was noted to use an inhaler.  He 
reported a history of mustard gas exposure to the examining 
physician.  The veteran reported regular bowel movements; 
there was no complaint, or diagnosis, of diarrhea.  The 
veteran reported smoking a package of cigarettes daily for 
the past one half century.  He reported retiring 12 years ago 
from being a construction worker.  Physical examination of 
the nose revealed no abnormalities and no nose bleeds.  
Examination of the throat revealed no abnormalities; the 
"tonsils are small and non-infected.  Mucosa is clear."  
Examination of the chest revealed normal chest expansion.  
"Breath sounds are somewhat distant but there are no rales, 
rhonchi, wheezes, or squeaks.  Respiratory rate is normal."  
The diagnosis was chronic stable bronchitis, hypertension, 
and hypertensive arteriosclerotic cardiovascular disease.  
The examining physician's opinion was that the veteran's lung 
and cardiovascular disease was unrelated to any alleged 
mustard gas exposure, but was related to his long history of 
smoking.  In conjunction with the VA examination a chest x-
ray was taken.  The examining radiologist's impression was of 
emphysema and chronic obstructive pulmonary disease (COPD).  

B.  Mustard Gas Exposure Evidence

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The section states that 
"[p]rior to the early 1950s, information about a person's 
participation in any kind of testing by the Army was place in 
the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information."  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.  

Review of the veteran's discharge papers reveals that he 
served in the Army during World War II.  He is asserting that 
he was subjected to mustard gas exposure at Camp Claiborne, 
Louisiana.  The RO obtained the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
As noted above in subsection A, the veteran's service medical 
records appear to be complete.  There is no indication in any 
of the service medical records that the veteran was exposed 
to mustard gas during active service.  There is no indication 
in any of these service medical records that the veteran was 
the subject of mustard gas testing and his lungs were noted 
as normal on his separation examination.  

The Rating Procedures Staff was contacted in June 1997 for a 
check of the lists available at the VA Central Office 
regarding mustard gas exposure as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 c.  This resulted in the 
veteran's name not being found.  

The RO contacted the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland in an attempt 
to obtain mustard gas exposure information related to the 
veteran.  In July 1997 a response was received.  The response 
stated unequivocally that "mustard agent was not tested at 
Camp Claiborne, Louisiana."  

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, his allegations of 
exposure are not substantiated by any other evidence.  His 
service medical records do not reveal any evidence of 
exposure.  The list held by VA which indicate subjects of 
mustard gas testing do not reveal the veteran's name.  
Moreover, the evidence received from the Army Chemical and 
Biological Defense Command indicates that "mustard agent was 
not tested at Camp Claiborne, Louisiana."  Based on a review 
of all of the evidence of record the Board finds as fact that 
the veteran was not exposed to mustard gas during active 
military service. 

III.  Analysis

A.  Lung Disorders

VA regulations provide that service connection may be 
established for chronic bronchitis, chronic emphysema, or 
chronic obstructive pulmonary disease when there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service.  Service connection may not be 
established for any of these conditions if the claimed 
condition is due to the veteran's own willful misconduct or 
if there is affirmative evidence that establishes a 
nonservice-related condition or event as the cause of the 
claimed condition. 38 C.F.R. § 3.316 (1998).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of 
record.  The medical evidence of record reveals a diagnosis 
of chronic bronchitis.  There is also VA radiology evidence 
which reveals an impression of emphysema and COPD.  All three 
of these disorders are lung disorders for which presumptive 
service connection on the basis of mustard gas exposure is 
warranted, if actual full body exposure occurred.  However, 
all evidence obtained does not reveal that the veteran was 
exposed to mustard gas during service.  Rather, the evidence 
obtained indicates that mustard gas testing was not conducted 
at the location at which the veteran alleges he was exposed.  

Whether the veteran meets the requirements of 38 C.F.R. 
§ 3.316, including whether he was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman v. West, 11 Vet. App. 443 (1998).  Upon careful 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active service.  Therefore, the veteran does not meet the 
requirements of 38 C.F.R. § 3.316.  As such, service 
connection on a presumptive basis for a lung disorder as a 
residual of mustard gas exposure is not warranted.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this case there is absolutely no competent medial evidence 
of record which in any way relates the veteran's current lung 
disorder to his active service independent of his allegations 
of mustard gas exposure.  The only medical opinion of which 
indicates an etiology for the veteran's lung disorders 
relates the lung disorders to the veteran's long history of 
cigarette smoking and not to mustard gas exposure.  

The veteran's statements are not competent evidence to 
establish the etiology of his lung disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current lung disorders are 
related to his active service over fifty years ago.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board has considered the veteran's claim under the 
relaxed standard provided under 38 C.F.R. § 3.316.  Under 
this standard the veteran lacks any evidence of exposure to 
mustard gas during service and, therefore, his claim is 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has also 
considered the veteran's claim under the Combee standard 
which permits the veteran to meet the general, non-relaxed, 
standard for well grounded claims.  Under the general 
standard, it is the veteran's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the veteran has not 
submitted any evidence linking current lung disorders to his 
active service over half a century ago.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a lung disorder on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to the veteran's claims.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

With respect to the Combee analysis alone, where a claim is 
not well grounded, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

B.  Hypertension, Heart Disease, Diarrhea

Again as noted above, pursuant to 38 C.F.R. § 3.316 (1998), 
service connection may be established for the development of 
certain claimed conditions when there was exposure to 
specified vesicant agents during active military service.  
When there was full-body exposure to nitrogen or sulfur 
mustard gas during active service the listed conditions are 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
(except mesothelioma) cancer and squamous cell carcinoma of 
the skin.  When there was full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1998).

In the instant case the veteran asserts that his 
hypertension, hypertensive arteriosclerotic cardiovascular 
disease, and diarrhea were caused by mustard gas exposure.  
The medical evidence of record reveals that the veteran 
suffers from  hypertension, hypertensive arteriosclerotic 
cardiovascular disease.  The medical evidence also reveals 
diagnoses of diverticulosis and other gastrointestinal 
disorders.  However, we note that there is no medical 
evidence of any chronic diarrhea.  None of these disorders 
are among the enumerated diseases which warrant service 
connection on the presumptive basis of mustard gas exposure.  
The court has stated that, in cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316, the veteran must 
have one of the diseases specified 38 C.F.R. § 3.316 for the 
claim to be well grounded.  Pearlman v. West, 11 Vet. 
App. 443 (1998).  Since none of these disorders are 
enumerated in 38 C.F.R. § 3.316 the veteran's claims cannot 
be well grounded.  

Notwithstanding the foregoing, the veteran could establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, he 
must again present evidence of a well grounded claim.  In the 
instant case the veteran has presented absolutely no 
competent medical evidence which in any way relates his 
hypertension, hypertensive arteriosclerotic cardiovascular 
disease, or alleged diarrhea to his active military service 
or to alleged mustard gas exposure during service.  As such, 
these claims do not meet the elements required for them to be 
well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

C.  Nose Bleeds, Sore Throat

In the instant case the veteran asserts that he suffers from 
nose bleeds and a sore raspy throat as residuals of mustard 
gas exposure.  The medical evidence of record reveals that 
the veteran suffered from a nose bleed in 1981.  However, 
there is no medical evidence that the veteran currently 
suffers from nose bleeds or a sore throat.  Recent medical 
evidence reveals normal nose and throat on physical 
examination.  As such there is no current disability with 
respect to these two claims.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
With no competent medical evidence of current nose bleed or 
sore throat disabilities the veteran's claims cannot be well 
grounded.  See Caluza, 7 Vet. App. at 506.  

IV.  Conclusion

To recap, the veteran's claim for service connection for a 
lung disorder as a residual of mustard gas exposure is denied 
on the merits.  The evidence of record does not reveal that 
the veteran was exposed to mustard gas during active service.  
Without mustard gas exposure, service connection is not 
warranted under 38 C.F.R. § 3.316 (1998).  

The veteran's claims for service connection for hypertension, 
heart disease, nose bleeds, sore throat, and diarrhea are 
denied because they are not well grounded.  These disorders 
are not diseases for which service connection is warranted 
under 38 C.F.R. § 3.316 (1998).  Moreover, the veteran has 
failed to produce competent medical evidence of a current 
nose bleed and/or sore throat disorder.  He has also failed 
to provided competent medical evidence of a nexus between his 
active military service and his hypertension, heart disease, 
and diarrhea.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Service connection for a lung disorder, claimed as a residual 
of mustard gas exposure during active service, is denied.

Because they are not well-grounded, the veteran's claims for 
service connection for hypertension, heart disease, nose 
bleeds, sore throat, and diarrhea as residuals of mustard gas 
exposure during active service are denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

